— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 27, 1973, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. By a prior order of this court, dated March 31, 1975, the case was remitted to Criminal Term to hear and report on the issue of the alleged denial of the defendant’s right to a speedy trial, and the appeal was held in abeyance in the interim. Such further hearing has been held and the report received. Judgment affirmed. No opinion. Latham, Acting P. J., Cohalan, Christ, Brennan and Shapiro, JJ., concur.